The court charged the jury as follows: (1) "Now, gentlemen, a married woman may give her property or money to her husband that he may pay his debts with it, in the absence of fraud; and where a gift is shown, then in order to repudiate that the burden of proving fraud rests upon the married woman. She may borrow money to be used by her husband to pay his debts, provided the husband's creditor is not the lender of the money borrowed by her. She may sell her property to get money to pay her husband's debt, and the purchaser, if he is not the husband's creditor, gets a good title, although he may know the purpose for which she is selling the property. She may legally procure a third person to pay the debt of her husband, and would be bound by her contract to reimburse him for so doing, that is, for paying the debt of her husband." (2) "Now, in further connection with those principles of law, gentlemen, I charge you the provision of our Civil Code, that no contract of sale of a wife as to her separate estate with her husband shall be valid unless the same is allowed by order of the superior court of her domicile, has no application to an executory agreement of a wife to pay the debt of her husband, owed by him to a third person as consideration expressed *Page 885 
in a deed by the husband to a wife conveying realty on which the debt was an outstanding encumbrance; and I charge you, gentlemen, that while a married woman may contract, she can not bind her separate estate by any assumption of the debts of her husband. Ordinarily, if a wife buys land from her husband, she may, without contravening the foregoing limitation upon her right to contract, agree with him to pay the purchase price by the assumption and payment of an existing debt of her husband to a third person which is an encumbrance upon the land." Neither of the two charges was authorized by the evidence, and might easily have confused and misled the jury on the main question in the case, to wit, whether or not the circumstances showed a mere scheme to have Mrs. Phelps become obligated to pay the debt of her husband.